Appeal from a judgment of the Supreme Court (O’Connor, J.), entered October 30, 2009, which dismissed petitioner’s application, in a proceeding pursu*1570ant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of lewd contact and refusing to obey a direct order. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled, and this appeal is dismissed as moot (see Matter of Mercer v Artus, 70 AD3d 1073, 1073-1074 [2010]; Matter of Rivera v Napoli, 69 AD3d 1284, 1285 [2010]).
Spain, J.E, Lahtinen, Kavanagh, Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.